DETAILED ACTION
Status of the Claims
*** The non-final rejection of 08/30/2022 is hereby vacated in favor of the following non-final rejection Office action ***
Claims 10-29 are currently pending and are examined herein.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  

Porreca et al., Schoen et al., and Friedlander et al.
Claims 10-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Porreca et al. (WO 2010/126614 A1, cited in IDS of 01/20/2021) in view of Schoen et al. (U.S. PGPub 2012/0021930 A1, cited in IDS of 01/20/2021), further in view of Friedlander et al. (U.S. PGPub 2004/0121373 A1, cited in IDS of 01/20/2021).
Regarding claim 10, Porreca teaches a method of improving performance of molecular inversion probe capture reactions (e.g. as per pages 2-3, several “sources of error and ambiguity in one or more steps can be addressed” using their methods), the method comprising:
introducing a plurality of molecular inversion probes (MIPs) to the plurality of fragments (e.g. as per page 5, lines 14-19, “the disclosure provides preparative methods for capturing target nucleic acids (e.g., genetic loci) that involve the use of different sets of multiple probes (e.g., molecular inversion probes MIPs) that capture overlapping regions of a target nucleic acid to achieve a more uniform representation of the target nucleic acids in a capture pool compared with methods of the prior art”), 
wherein each of the plurality of MIPs hybridize to the fragments and captures a different one of a plurality of overlapping subregions of the same strand of a fragment (e.g. “that two targeting arms may be designed to be complementary … to the two flanking regions that are immediately adjacent … to a region of a sequence repeat on one strand of a genomic nucleic acid” as per 12, lines 16-19);
circularizing the hybridized MIPs (e.g. as per page 60, lines 18-20, “following probe hybridization, polymerase fill-in and ligation reactions are performed to convert the hybridized probe to a covalently-closed, circular molecule containing the desired target”);
amplifying the circularized MIPs to generate amplicons (e.g. as per page 60, lines 20-22, “PCR or rolling circle amplification plus exonuclease digestion of non-circularized material is performed to isolate and amplify the circular targets from the starting nucleic acid pool”); and
sequencing the amplicons (e.g. as per page 60, lines 30-31, “[a]fter the probe is circularized and amplified, the amplicon can be end-sequenced”). 
Regarding claims 11 and 17, Porreca teaches the above, further comprising the step of denaturing the nucleic acid or at least one of the plurality of fragments prior to the introducing step (e.g. “heat reaction to 95C for 5 min to denature the genomic DNA” as per Examples 1, 2, and 6, noting that in accordance with MPEP 2144.04, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”).
Regarding claim 14, Porreca teaches the above, wherein the nucleic acid is selected from the group of genomic DNA, RNA, whole or partial genome amplification product, high molecular weight DNA, and high molecular weight RNA (e.g. as per page 72, lines 19-21, “[t]he nucleic acid may be DNA or RNA, such as genomic DNA, mitochondrial DNA, mRNA, cDNA, rRNA, miRNA, or a combination thereof”).
Regarding claim 18, Porreca teaches the above, wherein the amplifying step further comprises introducing a differentiator tag sequence to the plurality of amplicons (e.g. “differentiator tags” as per the paragraph bridging pages 6-7).
Regarding claim 19, Porreca teaches the above, wherein each of the plurality of MIPs comprises at least one targeting arm, wherein the at least one targeting arm of each of the plurality of MIPs hybridizes to a different sequence of the target (e.g. as per page 12, lines 12-15, “the targeting arms of a MIP probe may be designed to be complementary (e.g., sufficiently complementary for selective hybridization and//or polymerase extension and/or ligation) to genomic regions flanking a target region suspected of containing an insertion or deletion”).
Regarding claim 20, Porreca teaches a method of improving performance of molecular inversion probe capture reactions (e.g. as per pages 2-3, several “sources of error and ambiguity in one or more steps can be addressed” using their methods), the method comprising:
introducing a plurality of molecular inversion probes (MIPs) to the plurality of fragments (e.g. as per page 5, lines 14-19, “the disclosure provides preparative methods for capturing target nucleic acids (e.g., genetic loci) that involve the use of different sets of multiple probes (e.g., molecular inversion probes MIPs),
circularizing the hybridized MIPs (e.g. as per page 60, lines 18-20, “following probe hybridization, polymerase fill-in and ligation reactions are performed to convert the hybridized probe to a covalently-closed, circular molecule containing the desired target”);
amplifying the circularized MIPs to generate amplicons (e.g. as per page 60, lines 20-22, “PCR or rolling circle amplification plus exonuclease digestion of non-circularized material is performed to isolate and amplify the circular targets from the starting nucleic acid pool”); and
sequencing the amplicons (e.g. as per page 60, lines 30-31, “After the probe is circularized and amplified, the amplicon can be end-sequenced”). 
Regarding claim 21, Porreca teaches the above, wherein the plurality of MIPs hybridize to the fragment in a staggered probe layout (e.g. as per Fig. 2 and as per page 8, lines 28-30, “any of the circularization, amplification, and/or hybridization based methods described herein may be used in connection with one or more of the tiling/staggering, tagging, size-detection and/or sensitivity enhancing algorithms described herein”).
Regarding claim 22, Porreca teaches the above, wherein the plurality of MIPs hybridize to the fragment in an alternating staggered probe layout (e.g. as per Fig. 3 and as per page 8, lines 28-30, “any of the circularization, amplification, and/or hybridization based methods described herein may be used in connection with one or more of the tiling/staggering, tagging, size-detection and/or sensitivity enhancing algorithms described herein”).
Regarding claim 23, Porreca teaches the above, wherein the plurality of MIPs hybridize to the fragment in a tile probe layout (e.g. as per Fig. 1 and as per page 8, lines 28-30, “any of the circularization, amplification, and/or hybridization based methods described herein may be used in connection with one or more of the tiling/staggering, tagging, size-detection and/or sensitivity enhancing algorithms described herein”).
Regarding claim 26, Porreca teaches the above, wherein the nucleic acid is selected from the group of genomic DNA, RNA, whole or partial genome amplification product, high molecular weight DNA, and high molecular weight RNA (e.g. as per page 72, lines 19-21, “[t]he nucleic acid may be DNA or RNA, such as genomic DNA, mitochondrial DNA, mRNA, cDNA, rRNA, miRNA, or a combination thereof”).
Regarding claim 29, Porreca teaches the above, wherein the amplifying step further comprises introducing a differentiator tag sequence to the plurality of amplicons (e.g. “differentiator tags” as per the paragraph bridging pages 6-7).
Porreca does not disclose fragmenting the nucleic acids, as per claims 10 and 20, being from about 5 kb to about 100 kb in length, as set forth in claims 12 and 24, being from about 1 kb to about 10 kb in length, as set forth in claims 13 and 25, and wherein the fragmenting comprises chemical hydrolysis shearing and denaturing, as set forth in claims 15-16 and 27-28.
Schoen teaches the use of molecular inversion probes, including fragmentation of the input genomic DNA to form fragments on the order of 100-1000 bp (0.1-1 kb), which reads on the limitation of claims 13 and 25 (i.e. about 1 to about 10 kb).  Regarding the limitation of claims 12 and 24 (i.e. about 5 kb to about 100 kb), Applicant is directed to In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955), where the court found
                        "More particularly, where the general conditions
                        of a claim are disclosed in the prior art, it is
                        not inventive to discover the optimum or workable
                        ranges by routine experimentation."

Routine optimization is not considered inventive and no evidence has been presented that the selection of larger than about 5 kb was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art.  
Note that while Schoen teaches that “the sample to be assayed, are randomly cut into smaller fragments of 100-1000 basepairs. This can be done using standard methods well known to a person skilled in the art”, the reference is silent on the explicit limitation of fragmentation by hydrolysis and denaturing, as per claims 15-16 and 27-28.  
Friedlander teaches preparation of larger (e.g. genomic) DNAs by simultaneous heat-based denaturation and fragmentation into fragments 100-800 bases in length (e.g. as per para 0045-0047 and Friedlander claims 1-5), which is close to the same size range desired by Schoen above.  Friedlander teaches that the DNA is fragmented and denatured above 90ºC in the pH range of 6-10 (e.g. as per para 0046), which reasonably reads on chemical, hydrolytic fragmenting, since nucleic acids are known to hydrolyze in such heated, basic environments.  This also reads on the denaturing steps of claims 11 and 17.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to fragment the input DNA as per Schoen (and Friedlander) in the molecular inversion probe analysis of Porreca.  One of ordinary skill in the art would have been motivated to do so since Schoen specifically teaches the advantages of fragmenting the DNA prior to probe capture, as per para 0096, which states:
[0096] Advantageously, the target nucleotides, which are
present in the sample to be assayed, are randomly cut into
smaller fragments of 100-1000 basepairs. This can be done
using standard methods well known to a person skilled in the
art. Such a random cutting prevents binding of the probe to
very large target molecules, which would (partly) survive the
exonuclease treatment.


This would be of particular interest to Porreca, who teaches “PCR or rolling circle amplification plus exonuclease digestion of non-circularized material is performed to isolate and amplify the circular targets from the starting nucleic acid pool”, as per page 60, lines 20-22.
Further, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to simultaneously fragment and denature the input DNA as per Schoen and Friedlander in the molecular inversion probe analysis of Porreca.  One of ordinary skill in the art would have been motivated to do so since Friedlander teaches that such fragmentation and denaturation could be achieved without the need for specialized equipment, such as a sonicator, or use of restriction enzymes, which are more expensive than the Tris and EDTA heating used by Friedlander.  Further, Friedlander in at least para 0042 discloses that fragmentation of genomic DNA as per their methods “may allow for more efficient hybridization of genomic DNA to nucleic acid probes than nonfragmented genomic DNA”.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the simultaneous fragmenting and denaturing were well known in the art, as per at least Friedlander, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675